Citation Nr: 1509107	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-21 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether a clear and unmistakable error (CUE) occurred in the February 1995 rating decision in failing to assign a 50 percent disability rating for seborrheic dermatitis with psoriatic lesions and an effective date of February 22, 1993.

2.  Whether CUE occurred in a June 2000 rating decision for failing to assign a minimum 20 percent rating from February 22, 1993, through September 10, 1997; a minimum 40 percent rating from September 11, 1997, through December 2, 1997; and a minimum 60 percent rating from December 3, 1997, through January 14, 2000, for psoriatic arthritis as an active process.

3.  Whether CUE occurred in a September 2002 rating decision for failing to assign a minimum 20 percent rating from February 22, 1993, through September 10, 1997; a minimum 40 percent rating from September 11, 1997, through December 2, 1997; and a minimum 60 percent rating from December 3, 1997, through January 14, 2000, for psoriatic arthritis as an active process.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran had a hearing before the undersigned in June 2013.  A transcript of the proceeding has been reviewed and associated with the Veteran's Virtual VA electronic claims file.

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.



FINDINGS OF FACT

1.  The February 1995 rating decision's award of a 30 percent rating for seborrheic dermatitis with psoriatic lesions, with an effective date of July 26, 1993, was consistent with the evidence then of record and the law in effect at that time.

2.  To the extent there was error in the February 1995 rating decision, the record does not reflect that had it not been made, it would have manifestly changed the outcome; it is not absolutely clear that a different result would have ensued.

3.  The June 2000 rating decision's failure to assign a minimum 20 percent rating from February 22, 1993, through September 10, 1997; a minimum 40 percent rating from September 11, 1997, through December 2, 1997; and a minimum 60 percent rating from December 3, 1997, through January 14, 2000, for psoriatic arthritis as an active process was consistent with the evidence then of record and the law in effect at that time.

4.  To the extent there was error in the June 2000 rating decision, the record does not reflect that had it not been made, it would have manifestly changed the outcome; it is not absolutely clear that a different result would have ensued.

5.  The September 2002 rating decision's failure to assign a minimum 20 percent rating from February 22, 1993, through September 10, 1997; a minimum 40 percent rating from September 11, 1997, through December 2, 1997; and a minimum 60 percent rating from December 3, 1997, through January 14, 2000, for psoriatic arthritis as an active process was consistent with the evidence then of record and the law in effect at that time.

6.  To the extent there was error in the September 2002 rating decision, the record does not reflect that had it not been made, it would have manifestly changed the outcome; it is not absolutely clear that a different result would have ensued.



CONCLUSIONS OF LAW

1.  The February 1995 rating decision, which awarded a 30 percent rating for seborrheic dermatitis with psoriatic lesions, with an effective date of July 26, 1993, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).

2.  The June 2000 rating decision, which failed to assign a minimum 20 percent rating from February 22, 1993, through September 10, 1997; a minimum 40 percent rating from September 11, 1997, through December 2, 1997; and a minimum 60 percent rating from December 3, 1997, through January 14, 2000, for psoriatic arthritis as an active process was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).

3.  The September 2002 rating decision, which failed to assign a minimum 20 percent rating from February 22, 1993, through September 10, 1997; a minimum 40 percent rating from September 11, 1997, through December 2, 1997; and a minimum 60 percent rating from December 3, 1997, through January 14, 2000, for psoriatic arthritis as an active process was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The first matter to address is whether the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014), is applicable to the claim of CUE.  In Livesay v. Principi, 15 Vet. App, 165 (2001), the United States Court of Appeals for Veterans Claims (Court) noted that although the VCAA was potentially applicable to all pending claims, there were instances where the VCAA had no application as a matter of law.  Id at 178.  The Court noted that the VCAA added a new section 5100 of Title 38 of the United States Code and that a "claimant" as defined by the new 38 U.S.C. § 5100 included a person applying for or seeking benefits under part II or III of Title 38, but could not encompass a person seeking revision of a final decision based on CUE pursuant to sections 5109A and 7111.  Id at 179.  Thus, the Court held that the VCAA did not apply to claims of CUE.  Therefore, no further discussion of the VCAA is warranted in this decision.

CUE

In a February 1995 rating decision, the RO found CUE in a December 1994 rating decision's failure to assign a compensable rating for the Veteran's service-connected seborrheic dermatitis and assigned a 30 percent rating, effective July 26, 1993, which was a continuation of the effective date assigned for the grant of service connection in the January 1994 rating decision.  The Veteran did not file a timely notice of disagreement or otherwise express disagreement with the rating decision with respect to the rating and effective date assigned for seborrheic dermatitis with psoriatic lesions, and, consequently, the February 1995 rating decision became final with respect to the seborrheic dermatitis.  38 U.S.C.A. § 7105(c) (West 2014); see also 38 C.F.R. § 3.156(b) (2014).  In June 2000 and September 2002 rating decisions, the RO failed to assign a minimum 20 percent rating from February 22, 1993, through September 10, 1997; a minimum 40 percent rating from September 11, 1997, through December 2, 1997; and a minimum 60 percent rating from December 3, 1997, through January 14, 2000, for psoriatic arthritis as an active process.  The rating decisions adjudicated psoriatic arthritis with respect to individual joints, but in each case failed to assign an effective date prior to March 17, 2000, and failed to afford the Veteran an overall rating for psoriatic arthritis as an active process for the period from February 22, 1993, through January 14, 2000.  The Veteran did not file a timely notice of disagreement or otherwise express disagreement with the June 2000 or September 2002 rating decisions with respect to the rating and effective date assigned for his individually rated joints due to psoriatic arthritis.  He did appeal the 20 percent rating assigned to a right ankle disability and this matter was denied in an August 2003 Board decision, which was not appealed.  The Veteran also did not express disagreement in the RO's failure to provide a separate rating for psoriatic arthritis as an active process for the period from February 22, 1993, through January 14, 2000.  Consequently, the June 2000 and September 2002 rating decisions became final as to the foregoing.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).

The Veteran asserts that the February 1995 rating decision involved CUE for failing to award a 50 percent rating with an effective date of February 22, 1993, for seborrheic dermatitis with psoriatic lesions.  He also contends that the June 2000 and September 2002 rating decisions involved CUE in failing to award a minimum 20 percent rating from February 22, 1993, through September 10, 1997; a minimum 40 percent rating from September 11, 1997, through December 2, 1997; and a minimum 60 percent rating from December 3, 1997, through January 14, 2000, for psoriatic arthritis as an active process.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  There must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k) (2014).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.

Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14; see also Wilson v. West, 11 Vet. App. 383, 386 (1998).

The revision of a final rating decision based on CUE generally will involve the assignment of an earlier effective date for those benefits involved because the governing regulation requires that benefits be paid "as if the corrected decision had been made on the date of the reversed decision."  38 C.F.R. § 3.105(a).

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).  The effective date for increases is generally the date of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  With respect to disability compensation, the earliest effective date that may be assigned is the date as of which it is factually ascertainable that an increase in disability has occurred if the claim is received within one year from such date otherwise the effective date is the date of claim.  38 C.F.R. § 3.400(o)(2).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2014).  "Any communication or action indicating an intent to apply for one or more benefits .... may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2014); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Dunson v. Brown, 4 Vet. App. 327, 329-30 (1993).

To constitute an informal claim for a benefit, a communication or action must indicate an intent on the part of the claimant to apply for the benefit and must identify the benefit sought.  38 C.F.R. § 3.155; Brannon, 12 Vet. App. at 34-35 (indicating that, the mere presence of medical evidence showing a disability does not establish an intent on the part of the Veteran to seek service connection for that disability).

The United States Court of Appeals for Veterans Claims (the Court) has held that VA is not held to a standard of prognostication when determining what issues are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995); Allin v. Brown, 6 Vet. App. 207, 213 (1994) ("there must be some indication . . . that [a claimant] wishes to raise a particular issue . . . . The indication need not be express or highly detailed; it must only reasonably raise the issue.")

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).

Seborrheic Dermatitis with Psoriatic Lesions

As noted above, in a February 1995 rating decision, the RO found CUE in a December 1994 rating decision's failure to assign a compensable rating for the Veteran's service-connected seborrheic dermatitis and assigned a 30 percent rating, effective July 26, 1993, which was a continuation of the effective date assigned for the grant of service connection in the January 1994 rating decision.  The Veteran did not appeal that decision.

In May 2010, the Veteran claimed that the February 1995 rating decision contained CUE in failing to award a 50 percent rating and an effective date earlier than July 26, 1993.  At that time, the Veteran contended that the effective date should have been May 19, 1993, but has since argued that the effective date should be February 22, 1993.  Specifically, during the June 2013 Board hearing the Veteran's attorney argued that the effective date of the rating for the skin disability should have been February 22, 1993.  The attorney asserts that the February 22, 1993 filing for claims for entitlement to service connection for right ankle, right thumb, and lung disabilities constituted a general filing for any and all disability benefits and that the subsequent specification that the claim included a skin disability was merely supplemental to the original, pending claim.  

As to the effective date of May 19, 1993, the attorney pointed to a notation on the Veteran's original claim for service connection for a skin disability that included a handwritten notation on the top of the page stating, "Dev 5-24-93."  The attorney noted the similarity to another document from the Veteran with the same notation on the top of the page that included a date stamp of May 19, 1993.  As such, the Veteran's attorney argued during the June 2013 Board hearing that both documents "appear to have been received on May 19th, 1993."  

As to the 30 percent rating assigned for the skin disability in the February 1995 rating decision, the Veteran asserts that the rating decision failed to consider VA treatment records that showed that his skin condition was "severe," rather than "moderately severe" as documented in the May 1994 VA examination report on which the 30 percent rating was based and that there were systemic or neurological manifestations of record.  Therefore, the Veteran believes there was CUE in failing to assign a 50 percent rating.  

With respect to the Veteran's argument that the effective date of the service-connected seborrheic dermatitis with psoriatic lesions should have been February 22, 1993, the Board notes that a VA Form 21-526 was received on February 22, 1993, that noted specific claims for service connection for a "right ankle," "lung disorder," and "right thumb."  The document did not include any reference or claim to a skin disability.  As such, the Veteran appears to contend that the February 22, 1993 document raised an implied claim for entitlement to service connection for a skin disability.

In that regard, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the RO's failure to address an implied claim is properly challenged through a motion of CUE.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); see also Andrews v. Nicholson, 421 F.3d 1278, 1283 (Fed. Cir. 2005).  As such, the Veteran's claim has appropriately been styled and adjudicated as a motion of CUE.

The Board is cognizant of the "implicit denial rule" articulated by the Federal Circuit and the Court.  The Federal Circuit has determined that where a claim, including a reasonably raised claim under a sympathetic reading, is not acted upon by the agency decision maker, it is deemed denied.  Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005).  The Federal Circuit Court subsequently held that when a claimant files more than one claim with the RO at the same time, if the RO acts on one of the claims but fails to specifically address the other, the second claim is deemed denied and the appeal period begins to run.  Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006).  The Court, for its part, has held that, for a claim to be deemed denied, there must be a recognition of the substance of the claim in a decision, from which the claimant could reasonably deduce that the claim had been adjudicated, or an explicit subsequent adjudication of a claim for the same disability.  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007).  The Court in Ingram interpreted Deshotel and Andrews to stand for the proposition that, where an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not "specifically" deny that claim.  Id.  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.  Adams v. Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).

In this case, the Board cannot find that an implied skin disability claim was raised as part of the February 22, 1993 claim.  It would be unreasonable for the Board to find that in bringing claims for the thumb, ankle, and lungs, he also intended to raise a claim for skin problems.  In reaching that conclusion, the Board has considered the Court's holding in DeLisio v. Shinseki, 25 Vet. App. 45, 55 (2011) that there was no requirement that "a claimant must file a claim explicitly for benefits for the causal disease or disability to establish entitlement to secondary service connection for the claimed condition."  Id at 55.  Rather, "upon the filing of a claim for benefits, the Secretary generally must investigate the reasonably apparent and potential causes of the veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing."  Id at 53 (citing Schroeder v. West, 212 F.3d 1265, 1271 (Fed.Cir.2000) and Robinson v. Peake, 21 Vet. App. 545, 552 (2008)).  In this case, the Veteran's ankle and thumb problems were medically attributed to discrete in-service incidents and there was no contemporaneous evidence or indication at the time of the February 1995 rating decision to suggest a relationship between these orthopedic problems and a skin disability.  To the extent that multiple years later it was determined that both orthopedic and skin problems were attributable to or manifestations of the same disease process (psoriasis), such a finding does not demonstrate CUE in the February 1995 rating decision.  The medical facts, then known, definitively attributed the orthopedic problems to in-service incidents and the skin disability was found to have manifested in service.  As such, the Board cannot find that the claims for thumb or ankle disabilities in any way raised the issue of a skin disability; therefore, there was no CUE in the February 1995 rating decision in failing to ascribe an effective date of February 22, 1993, to the Veteran's skin disability claim based on implied claim in the February 22, 1993, filing.  

As to the Veteran's assertion that there was CUE in the February 1995 rating decision in failing to assign an effective date of May 19, 1993, for the Veteran's 30 percent rating for seborrheic dermatitis, the Board acknowledges the Veteran's argument that his original claim for service connection for a skin disorder contained a hand written notation of "Dev 5-24-93" in red pen at the top right of the page.  In addition, a VA Form 21-4138 included the same notation in red pen at the top left of the page.  The VA Form 21-4138 was date stamped May 19, 1993.  The Veteran believes that the above hand written notations support a finding that the skin claim actually was received on May 19, 1993, at the same time as the VA Form 21-4138.  The Board agrees that it is possible that the skin claim was submitted on May 19, 1993; however, such a finding is not undebatable.  The skin claim was not date stamped May 19, 1993, while several other documents, including at least one VA Form 21-03 and the VA Form 21-4138 were stamped with that date.  It is potentially significant that these documents are located both before and after the skin disability claim, which supports the assertion that the skin disability claim also was received May 19, 1993.  However, a VA Form 21-4138 date stamped May 14, 1993, is located in the claims file after the May 19, 1993 VA Form 21-4138, which demonstrates that the documents in the claims file are not associated in absolute chronological order.  As such, the near proximity of documents date stamped May 14, 1993 is not definitive.  The notation of "Dev 5-24-93" certainly suggests receipt of a claim on or before May 24, 1993.  It is noted that the Veteran contacted the RO on April 26, 1993, to request that his rating examination, which was scheduled for April 24, 1993, be rescheduled.  The RO had requested that the Veterans Health Administration conduct a general medical examination in connection with his February 1993 claim for the right ankle, right thumb and lung disorder claims.  He submitted a statement, which was received May 14, 1993, in which he again requested that his examination be rescheduled.  

Again, however, it is not undebatable that the claim for service connection for a skin disorder was received prior to July 26, 1993.  As the Veteran's attorney stated during the June 2013 Board hearing, it "appears" that the documents were received together on May 19, 1993, but the evidence is not definitive.  At the time of the February 1995 rating decision the RO had each of the above documents available, but concluded that the effective date for the assigned 30 percent rating was July 26, 1993.  This date is clearly stamped on the back of the Veteran's hand written skin disability claim.  In the absence of definitive evidence that the Veteran's original skin claim was submitted prior to July 26, 1993, the Board finds that there was not CUE in the February 1995 rating decision as to the assignment of an effective date of July 26, 1993, for the 30 percent rating assigned for seborrheic dermatitis.

At to the Veteran's claim that there was CUE in the February 1995 rating decision in failing to assign a 50 percent rating, the Board notes that the February 1995 rating decision rated the Veteran's skin disability under Diagnostic Code (DC) 7899-7806 (1994).  Hyphenated DCs are used when a rating under one DC requires the use of an additional DC to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part (in this case "78"), and the last two digits being "99" for an unlisted condition.  Id.

Prior to August 30, 2002, DC 7806 provided for a 30 percent rating if there was exudation or constant itching, extensive lesions, or marked disfigurement.  A 50 percent rating was assigned if there was ulceration or extensive exfoliation or crusting, and systemic or nervous manifestation, or if the disability is exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 (regulations in effect prior to August 30, 2002).

The terms "exceptionally repugnant" and "most repugnant" were not defined in the VA Schedule for Rating Disabilities for the relevant time period.  The dictionary definition of "repugnant" is "offensive."  Webster's New World Dictionary, 1140 (Third College Edition, 1988).

In Buczynski v. Shinseki, 24 Vet. App. 221, 223 (2011) (citing 38 C.F.R. § 4.118, DC 7806), the Court laid out that in evaluating a skin disability based on the criteria in effect prior to August 2002, a 50 percent rating is warranted when either: (1) the condition manifests with "ulceration or extensive exudation or crusting, and systemic or nervous manifestation," or (2) the condition is "exceptionally repugnant."  The Court concluded that the first prong is an objective assessment, based on the severity of the appellant's medical symptoms, and the second prong is a subjective assessment based on how others respond to the appellant's condition.  Id.

In this case, the Veteran argues that there was CUE in the February 1995 rating decision because the rating decision failed to consider VA treatment records that demonstrated that his condition was more severe than that found in the VA examination reports and private treatment records on which the rating was based.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in the constructive possession of the agency and must be obtained if the material could be determinative of the claim).  

The Board acknowledges that the February 1995 rating decision did not consider VA treatment records and limited consideration to private records and VA examination reports.  The critical question, therefore, is whether consideration of the VA treatment records presumptively in VA's possession at the time of the February 1995 rating decision would have manifestly changed the outcome at the time it was made.  That is, whether consideration of these records would have undebatably necessitated the assignment of a 50 percent rating for the Veteran's skin disability.  Based on consideration of the evidence of record, the Board concludes that such consideration does not.

The medical evidence of record at the time of the February 1995 rating decision and considered therein included an April 1991 private treatment record that included a rash and was noted to be a fungus or cruris.  In July 1991, the Veteran was seen for oval, scaly plaques on the trunk and legs.  The plaques had been present for several weeks and had not improved with several attempts at treatment.  The diagnosis was psoriasis vulgaris.  An April 1993 private treatment record noted a 6 month history of gradually progressive erythemenous scaly lesions scattered over the arms, legs, back, posterior scalp, and chest, with the face somewhat spared.  There was nail pitting and changes to the nails.  The diagnosis was psoriasis vulgaris, rule out lichen planus.  He was recommended for UV treatment on the weekends and anti-itch cream.  

The Veteran was afforded a VA examination in September 1993.  At that time, the Veteran was noted to have widespread seborrheic dermatitis, itches, and burns that caused dry, scaling skin.  Sunlight occasionally helped and there was occasional remission in winter.  He was taking a steroid cream.  On examination, there were multiple areas of dry, scaly skin, particularly over the arms and legs.  He also noted occasional skin problems with the scalp and back.  There were no noted nervous manifestations.  The diagnosis was seborrheic dermatitis.  

The Veteran was afforded another VA skin examination in May 1994.  At that time, the Veteran reported a total body skin problem with constant itching and scaling.  On examination, there were patchy, scale-like lesions over the entire distribution of the body.  The skin disorder was described as psoriatic lesions and there were no noted nervous system manifestations.  The diagnosis was moderately severe psoriasis.  

Based on the foregoing, the February 1995 rating decision concluded that the December 1994 rating decision was the product of CUE in failing to assign a compensable rating for the Veteran's skin disability.  The rating decision then assigned a 30 percent rating based on the April 1993 private record showing gradually progressive, erythemenous scaly lesions scattered over the arms, legs, back, and chest and the May 1994 VA examination report that included complaints of constant itching and scaling and objective findings of patchy scale-like lesions that were diagnosed as psoriatic lesions and found to be moderately severe.  The RO denied a 50 percent rating because there was no evidence of systemic or nervous manifestations or evidence that the condition was exceptionally disfiguring or repugnant.

The VA treatment records not considered included records from March 1994 through January 1995.  In March 1994, the Veteran reported skin problems involving the back, legs, scalp, arms, and hands.  On examination, there were dry, slightly raised (plaque-like) lesions on the hands, arms, face, and legs.  In April 1994, the scaling plaques were noted to cover more than 50 percent of the skin.  The assessment was plaque-type psoriasis vulgaris.  A May 1994 record noted extensive scaling plaques on the lower extremities with additional involvement of the trunk and upper extremities.  The assessment was severe psoriasis vulgaris.  At that time, the Veteran was started on a trial of Methotrexate.  In June 1994, the Veteran was noted to have severe widespread large, scaling plaques on the trunk and upper and lower extremities.  The assessment was severe psoriasis vulgaris.  The next several records over multiple months noted slow thinning of the plaques with the use of Methotrexate.  In July 1994, the Veteran was treated for bilateral ear problems.  In September 1994, the Veteran indicated that the Methotrexate had worked "like a miracle."  In November 1994, the Veteran was diagnosed with right otitis externa.  In December 1994, the Veteran's skin was nearly clear of all plaques.  Later in December 1994, the Veteran was diagnosed with an upper respiratory infection.  After stopping the Methotrexate, by January 1995 the Veteran was starting to break out in plaques again.

The Veteran contends that the ear problems and upper respiratory infection documented in the VA treatment records were caused by the Methotrexate and were indicative of systemic or nervous manifestations of the skin disability.  However, there was no indication in the record before the RO at the time of the rating decision that ear problems, infection, nail pitting and/or weight loss were systemic manifestations attributable to the service-connected skin disability.  Therefore, it was not clear and unmistakable error for the RO not to have assigned a 50 percent rating on this basis.  In addition, the Veteran argues that the records showed a "severe" skin disability that was more serious than the "moderately severe" disability diagnosed in the May 1994 VA examination report.  As to the categorization of the skin disability, the Board notes that designations of "severe" and "moderately severe" are not criteria listed in DC 7806.  As such, any failure of the RO to consider records denoting a "severe" skin disability does not constitute clear and unmistakable error when considering the applicability of the 50 percent rating under DC 7806.  

Again, as to the ear and upper respiratory problems, none of the VA treatment records or other evidence of record at the time of the February 1995 rating decision suggested that such problems were related to the Veteran's skin disability or use of Methotrexate.  There is otherwise no evidence that the Veteran had systemic or nervous manifestations of the skin disability and, indeed, there is medical evidence to the contrary, as noted in the September 1993 VA examination report.  As will be discussed in greater detail below, the Veteran was not diagnosed with psoriatic arthritis until multiple years after the February 1995 rating decision and there was no competent evidence of record suggesting that any skin problems were manifestations of psoriatic arthritis or other systemic disease.  Finally, there is no evidence or argument that the Veteran's skin disability was exceptionally repugnant at the time of the February 1995 rating decision.  The evidence indicates that the skin lesions were generally not present on the face and the evidence does not otherwise include any subjective evidence indicating that the skin problems were considered repugnant by others.  For these reasons, the Board does not find CUE in the February 1995 rating decision's failure to assign a rating of 50 percent for the Veteran's seborrheic dermatitis with psoriatic lesions.

In view of the foregoing, the Board finds, based on the evidence then of record and the law in effect at that time, that it is not undebatable the Veteran was entitled to a 50 percent rating and an effective date of February 22, 1993, or May 19, 1993, when the February 1995 rating decision was promulgated.  Therefore, to the extent there was error in the February 1995 rating decision, the record does not reflect that had it not been made, it would have manifestly changed the outcome; it is not absolutely clear that a different result would have ensued.  For these reasons, the Board finds that the February 1995 rating decision was not the product of CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).

Psoriatic Arthritis

As noted above, June 2000 and September 2002 rating decisions, failed to assign a minimum 20 percent rating from February 22, 1993, through September 10, 1997; a minimum 40 percent rating from September 11, 1997, through December 2, 1997; and a minimum 60 percent rating from December 3, 1997, through January 14, 2000, for psoriatic arthritis as an active process.  In relevant part, the June 2000 rating decision granted entitlement to service connection for psoriatic arthritis of the left hand, right hand, left foot, and right foot and denied entitlement to service connection for psoriatic arthritis of the lumbosacral spine.  These determinations stemmed from March 17, 2000 claims brought by the Veteran, but the effective date for each of the separate ratings assigned was May 12, 2000, which the RO stated was the date that the Veteran was first diagnosed with psoriatic arthritis of those joints.  The September 2002 rating decision granted entitlement to service connection for psoriatic arthritis of the lumbar spine, cervical spine, right shoulder, left shoulder, right hip, left hip, right knee, left knee, left ankle, and thoracic spine, and assigned separate ratings for each disability.  Neither the June 2000 nor the September 2002 rating decision separately adjudicated the issue of entitlement to service connection for psoriatic arthritis as an active process.  Subsequently, an October 2009 rating decision granted entitlement to service connection for psoriatic arthritis (to include all effected [sic] joints), effective from August 26, 2008.

In May 2010, the Veteran asserted that the June 2000 and September 2002 rating decisions were the product of CUE in that they failed to provide the Veteran with a separate rating for psoriatic arthritis as an active process.  The Veteran argued that an implied or inferred claim for psoriatic arthritis had been raised requiring a separate rating for psoriatic arthritis with effective dates from February 22, 1993 through January 14, 2000.  The Veteran noted that his service records that had been associated with the claims file as a result of his original February 22, 1993 claim showed multiple in-service treatments for skin problems.  Moreover, a July 1993 VA examination report noted bilateral ankle swelling and psoriasis rash.  As early as January 1994, the Veteran was diagnosed with psoriasis vulgaris.  The Veteran argued that a September 1997 VA treatment record included a link between the skin and arthritis.  Moreover, an April 2000 letter from a private physician noted that the Veteran had a long history of severe psoriatic vulgaris that had been resistant to systemic Methotrexate and Soriatane.  The Veteran claimed that from the February 22, 1993 rating decision the RO failed to sympathetically and carefully consider the evidence of record to determine that a claim for psoriatic arthritis had been raised.  The Veteran conceded that there was not a formal and definitive diagnosis of psoriatic arthritis until February 11, 2000, but contended that the above evidence showed that there was competent medical evidence that he suffered from psoriatic arthritis prior to February 11, 2000.

Thus, the Veteran concedes that he did not explicitly request entitlement to service connection for psoriatic arthritis as an active process prior to the disposition of the June 2000 and September 2002 rating decisions.  The initial issue to be addressed, therefore, is whether there was an informal or implied claim for psoriatic arthritis prior to the June 2000 and/or September 2002 rating decisions. 

In that regard, the Board recognizes that VA is obligated to sympathetically construe an application for benefits to encompass every reasonably raised benefit to which the Veteran is entitled.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  In this case, the Board finds no basis for concluding that the Veteran submitted an informal or implied claim for psoriatic arthritis prior to January 15, 2000.  In reaching that conclusion, the Board has considered the arguments of the Veteran's representative that the above-referenced medical evidence required that VA sympathetically construe the Veteran's claims to include one for psoriatic arthritis.  The Board disagrees.  Prior to January 15, 2000, the Veteran had a diagnosed service-connected skin disability, labeled as seborrheic dermatitis with psoriatic lesions, multiple diagnoses of psoriasis vulgaris, and arthritis of multiple joints, including service-connected right thumb and right ankle disabilities.  Service connection for these orthopedic disabilities had been established in a January 1994 rating decision based on discrete injuries that had occurred in service and current residuals.  There was no medical suggestion or indication during the July 1993 VA examination, including contemporaneous x-rays, that the Veteran had psoriatic arthritis.  Indeed, the July 1993 VA examination report of the right ankle specifically noted bilateral ankle swelling and psoriatic rash, but diagnosed the right ankle disability as status post fracture right ankle rule out degenerative joint disease.  The July 1993 VA examination report for the right thumb also noted a history of psoriasis rash and bilateral ankle swelling, but diagnosed status post right thumb dislocation - stable.  As the disabilities were specifically attributed to discrete in-service incidents, the Board finds that adjudication of the claims for right ankle and right thumb disabilities did not require further development for the potential etiology of these disabilities at the time of the January 1994 rating decision.  

Over the next several years, the Veteran received ongoing treatment for psoriasis, but there was no diagnosis of or medical evidence showing the existence of psoriatic arthritis.  The Board has considered the arguments of the Veteran's representative that a September 1997 VA treatment record demonstrated the existence of psoriatic arthritis; however, the record does not indicate a diagnosis of psoriatic arthritis or a link between skin and arthritis disabilities.  At that time, the Veteran was seen for psoriasis and was noted to have diffuse involvement of the skin and nails and arthritis in several joints, including the left fourth distal interphalangeal joint.  The diagnosis was psoriasis, marginal control, and the Veteran was referred for a dermatology consultation.  

In May 1998, the Veteran underwent debridement of his right ankle and had noted degenerative joint disease.  However, the diagnosis was specifically osteoarthritis of the right ankle, rather than psoriatic arthritis.  A subsequent June 1998 VA examination report included diagnoses of degenerative joint disease of the right ankle secondary to trauma (again, rather than due to psoriasis) and history of fracture of the right ankle.  A June 1998 treatment record noted that the Veteran was "a fascinating case" and that his right ankle had been normal in July 1993, but now showed irregular bone growth along the posterior portion of the tibia and above the ankle joint proper.  At that time, however, the conclusion was that the problems might represent Achilles tendon xanthoma.  There was not a suggestion that it was psoriatic arthritis.  

November 1998 and April 1999 private physician's letters also attributed the Veteran's right ankle disability to osteoarthritis and did not diagnose or otherwise suggest a finding of psoriatic arthritis.  A September 1999 x-ray report diagnosed right ankle osteoarthritis and suspected old fracture of the posterior shelf of the tibia.  A contemporaneous VA examination report did not find psoriatic arthritis.  

Thus, to this point there was no medical diagnosis of psoriatic arthritis (either proposed or definitive) and the Veteran had not brought any claim that could be construed as one for psoriatic arthritis.  To the extent that he brought claims for increased rating for his right ankle disability, as discussed, such problems were attributed to his in-service ankle fracture and osteoarthritis, rather than psoriatic arthritis, and there were no lay or medical contentions to the contrary.    

Although VA is obligated to consider all possible bases for compensation, this does not mean that it must consider claims that have not been raised.  Dunson v. Brown, 4 Vet. App. 327, 330 (1993).  The Board is bound by the applicable law and regulations as written and it has no power to grant benefits not authorized by law.  38 U.S.C.A. § 7104(c).  Therefore, the Board concludes that there was no informal or implied claim for psoriatic arthritis prior to January 31, 2000.  38 C.F.R. §§ 3.1(p), 3.155(a); see generally Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007) (holding that in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefit).

In a statement received by the RO on January 31, 2000, the Veteran specifically brought a claim for psoriatic arthritis.  

Again, the Veteran alleges that the June 2000 and September 2002 rating decisions were the product of CUE in that they failed to assign a minimum 20 percent rating from February 22, 1993, through September 10, 1997; a minimum 40 percent rating from September 11, 1997, through December 2, 1997; and a minimum 60 percent rating from December 3, 1997, through January 14, 2000, for psoriatic arthritis as an active process.  As discussed above, however, the Board does not find that a claim for psoriatic arthritis was explicitly or implicitly raised by the Veteran or the record until January 31, 2000.  

If a claim for service connection is received within a year following separation from service, the effective date will be the day following separation from service.  38 U.S.C.A. § 5110(b)(1).  Otherwise, the effective date is to be "fixed in accordance with the facts found," but cannot be earlier than the date of receipt of the claim for the benefit that was granted.  38 U.S.C.A. § 5110(a).  The implementing regulation provides that the effective date of the grant of "direct service connection" is the day following separation from service "or the date entitlement arose" if the claim is received within one year after separation from service, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Otherwise the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  Id.

As the Veteran did not file a claim for psoriatic arthritis prior to January 31, 2000, it is not undebatable that the June 2000 or September 2002 rating decisions' failure to grant entitlement to service connection for psoriatic arthritis with ratings between 20 and 60 percent for the period from February 22, 1993, through January 14, 2000, was the product of CUE.  The February 1993 and July 1993 claims requesting service connection for right ankle, right thumb, lung and skin disorders did not implicitly or explicitly raise a claim for service connection for psoriatic arthritis.  The requested ratings were for a time period during which no claim for service connection for psoriatic arthritis was pending and under the effective date rules in effect at the time of the June 2000 and September 2002 rating decisions no ratings for psoriatic arthritis for those time periods was warranted.  

Therefore, to the extent there was error in the June 2000 or September 2002 rating decisions, the record does not reflect that had such error not been made, it would have manifestly changed the outcome; it is not absolutely clear that a different result would have ensued.  For these reasons, the Board finds that the June 2000 and September 2002 rating decisions were not the product of CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal to establish CUE in a February 1995 rating decision is denied.

The appeal to establish CUE in a June 2000 rating decision is denied.

The appeal to establish CUE in a September 2002 rating decision is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


